Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Office Action mailed on 9/7/2022, a request was made for a substitute specification in proper idiomatic English.  Applicant needs to submit a substitute specification (including a marked-up version and a clean version) that incorporates all of the changes due to the nature and number of amendments made to the specification.  See 37 C.F.R. 1.125.  
Substitute specification.
(a) If the number or nature of the amendments or the legibility of the application papers renders it difficult to consider the application, or to arrange the papers for printing or copying, the Office may require the entire specification, including the claims, or any part thereof, be rewritten.

Response to Arguments
Applicant's arguments filed Page 34, Para. 3 have been fully considered but they are not persuasive. Applicant asserts that Brady does not disclose characteristics of a consignment are considered by a routing system.  Applicant alleges that instead, images are submitted to a central management system and not a routing system as claimed.
Examiner disagrees.  Brady includes a routing operation 145 that routes the vehicles based on detected package information (Para. 0026) as determined by a central management system, 326.  The central management system, 326, communicates (Para. 0033, Fig. 3) and receives sensed information regarding the vehicle and the packages in the vehicle from the various vehicle sensors (Para. 0039, 0041) to determine a route for the vehicle, 200, or a special handling requirement (Para. 0026, 0039, 0041).  Fig. 3 clearly shows the communication of information between the central management system, 326, and the vehicles, 200, 332.  It is the central management system, 326, that performs the routing of the vehicles to transport items to destinations (Para. 0056).  Please see the revised rejection below.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 12, line 6, “need” should be changed to “needs”, for clarity.
Relative to claim 16, line 10, “need” should be changed to “needs”, for clarity.
Relative to claims 19 (line 3) and 20 (line 6), the phrase, “receiving, determined by a mobile transport unit by using one or more sensors of the mobile transport unit” is unclear.  Does Applicant mean, receiving, by a mobile transport unit by using one or more sensors of the mobile transport unit,…”?
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-10, 13-14, and 17-20 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al (US PG. 2018/0024554) in view Ebrahimi Afrouzi et al (US Patent No. 11,144,057).  Relative to claims 1-2, 4-5, 7-10, and 13-14, Brady discloses:
(claim 1) a method performed by a mobile transport unit (200)(Fig. 2), the method comprising:
- determining, using one or more sensors (see sensors 204, 271-274, “locators”, and “other sensors”; Para. 0035) of the mobile transport unit (200)(Fig. 2A-2B), one or more characteristics (image, identity, presence, temperature, etc.,) of a consignment (“item”) that is to be transported or at least temporarily stored by the mobile transport unit (200)(Fig. 2A)(0035; 0038-0039) and one or more characteristics (location, distance to other objects from AGV, presence of items in compartments, temperature of compartments, etc..) of the mobile transport unit (200) or a part thereof (Para. 0030; 0039; 0041-0042);
- transmitting, by the mobile transport unit, 200, the one or more characteristics (information captured from the various sensors, 204, 271-274, locator) to a routing system (included in Ref. 326, Fig. 3; Para. 0039) to enable the routing system (included in Ref. 326)(Fig. 3) to determine, at least based on the one or more characteristics (various sensed information of the consignment and vehicle, 200, Para. 0039, 0041-0042, 0045), one or more of (i) to (iv)(0041-0042; 0045; 0055; Para. 0026; the package routing operation 145 may “determine a routing based on the size of the shipment package”):
(i) a transport route (see routing operation, 145, which includes coordinating travel of AGV’s, 200, and distribution of items to and from meeting locations along a travel path; 0026; 0056) for the mobile transport unit (200)(Para. 0026; 0025), the method further comprising: receiving an instruction that is a routing instruction from the routing system (included in Ref. 326)(Fig. 3)(Para. 0026), the routing instruction pertaining to the determined transport route (Para. 0026)(Fig. 3); 
(ii) a transport route (see routing operation, 145; Para. 0026; 0056) for another mobile transport unit (200)(Para. 0026; the central management unit, 326 instructs paths for all AGV’s using a routing operation); the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (200)(Para. 0049; 0026)(Fig. 3);
(iii) one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit needs to be changed to obtain a changed transport route; the method further comprising receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the changed transport route of the mobile transport unit;
 (iv) a specific handling of the consignment (“item”) at the mobile transport unit (200)(for instance, the specific handling includes: a delivery timeframe, Para. 0066; temperature requirements, Para. 0040-0041; routing destination depending on size of a shipping package, Para. 0026); and the method further comprising receiving an instruction that is a handling instruction from the routing system (326)(Fig. 3) related to how the consignment shall be handled by the mobile transport unit (200)(Para. 0066; 0040-0041; 0026); and 
the method further comprising: processing the instruction (Para. 0040-0041; 0066);
(claim 2) the consignment (“item”) has been dropped off at the mobile transport unit (200)(Fig. 2A) by a sender (332)(Fig. 3) of the consignment or by a delivery entity that failed in delivering the consignment to a recipient directly (Para. 0051);
(claim 4) the routing system (included in Ref. 326) becomes aware of the consignment only when the consignment (“item”) is dropped off at the mobile transport unit (200)(Fig. 2)(Para. 0058);
(claim 5) the mobile transport unit (200)(Fig. 2A) changes its position at least once a day (Para. 0056; 0054);
(claim 7) the one or more characteristics of the mobile transport unit (200) or of a part thereof (see various sensed information captured by vehicle sensors, 204, that includes sensing objects in path of vehicle, distance between AGV’s and other objects, sensed information to assist with various other functions of the AGV, 200; Para. 0030; presence of items in compartments of AGVs detected by sensors 271-274, Para. 0035; 0038, images inside compartments of AGV’s. Para. 0039, motion or movement inside storage compartment, Para. 0038, temperature of compartments of AGV’s Para. 0040-0041) comprise one or more of: a loading status (Para. 0039), an energy status, a temperature (Para. 0040-0041), a humidity, a characteristic of a gas or air contained in the mobile transport unit or in a part thereof (Para. 0033; 0035; 0038-0041, sensors detect presence of items, identity, temperature of compartment, images, AGV position, etc..);
(claim 8) the mobile transport unit (200)(Fig. 2) comprises a plurality of lockable compartments (257)(Fig. 2A-2B), and the loading status (“empty” or “includes items”) is representative of the occupancy of each of the plurality of lockable compartments (Para. 0033; 0039; 0081);
(claim 9) the one or more characteristics of the consignment (“item”) pertain to one or more of: a weight, a size (Para. 0026; 0044), a form (Para. 0039), a type (Para. 0039), a temperature, a temperature requirement (Para. 0040), a humidity requirement, a requirement concerning the composition of a surrounding gas or air, a susceptibility to damage, a compression requirement, a security requirement, a delivery priority, a delivery time requirement (Para. 0066), a sender information, a recipient information (Para. 0026; 0039-0041; 0066, see image, identification, temperature requirements, “delivery timeframe”, etc.);
(claim 10) the routing system (included in Ref. 326) is enabled to determine, at least based on the one or more characteristics:
(iv) a need for a specific handling of the consignment (“item”) at the mobile transport unit (200)(for instance, specific handling includes: a delivery timeframe, Para. 0066; temperature requirements, Para. 0040-0041; routing destination depending on size of a shipping package); and the method further comprising receiving an instruction that is a handling instruction from the routing system (326)(Fig. 3) related to how the consignment shall be handled by the mobile transport unit (200)(Para. 0066; 0040-0041; 0026);
the specific handling of the consignment (“item”) at the mobile transport unit (200) pertains to one or more storage conditions of the consignment (“item”) at the mobile transport unit (Para. 0040-0041, see temperature requirements), and the handling instruction is directed to controlling or affecting the one or more storage conditions (Para. 0040-0042);
(claim 13) the routing system (included in Ref. 326) is enabled to determine, at least based on the one or more characteristics:
(ii) a transport route for another mobile transport unit (200)(Para. 0026; see routing operation, central management unit, 326 instructs paths for all AGV’s); the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (200)(Para. 0049; 0026)(Fig. 3);
the transfer-related instruction is received from the routing system (included in Ref. 326) and allows or instructs the mobile transport unit (200)(Fig. 2A-2B) to transfer the consignment (“item”) to the other mobile transport unit (200)(Para. 0049);
(claim 14) the routing system (included in Ref. 326) is enabled to determine, at least based on the one or more characteristics;
(ii) a transport route for another mobile transport unit (200)(Para. 0026; see routing operation, central management unit, 326 instructs paths for all AGV’s); the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (200)(Para. 0049; 0026)(Fig. 3); and 
the transfer-related instruction is received from the other mobile transport unit (200) and requests or instructs the mobile transport unit (200) to transfer the consignment to the other mobile transport unit (200)(Para. 0049; 0058).

Relative to claim 17, the disclosure of Brady includes: 
a computer readable storage medium storing a computer program (included in Ref. 326, 310), the computer program when executed by a processor causing an apparatus to perform and/or control the method performed using a mobile transport unit (200) comprising:
determining, using one or more sensors (various sensors, 204, 271-274, locator)(Fig. 2A) of the mobile transport unit (200), one or more characteristics (image, identity, type, temperature requirement, etc..) of a consignment (“item”) that is to be transported or at least temporarily stored by the mobile transport unit (200) and one or more characteristics (location, distance to other objects from AGV, presence of items in compartments, temperature of compartments, etc..; Para. 0030; 0039; 0041-0042) of the mobile transport unit (200) or of a part thereof;
transmitting, by the mobile transport unit (200), the one or more characteristics to a routing system (included in Ref. 326) to enable the routing system (included in Ref. 326) to determine, at least based on the one or more characteristics (sensed image, identity, type, temperature requirement of items, sensed characteristics of AGV; Para. 0030; 0033; 0039; 0041-0042), one or more of (i) to (iv):
(i) a transport route for the mobile transport unit (200)(Para. 0026; 0055); the method further comprising receiving an instruction that is a routing instruction from the routing system (included in Ref. 326), the routing instruction pertaining to the determined transport route (Para. 0026; 0055);
(ii) a transport route for another mobile transport unit (see another Ref. 200)(central management unit, 326 instructs paths for all AGV’s, 200); the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (200)(Para. 0049; 0026)(Fig. 3);
(iii) one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit needs to be changed to obtain a changed transport route; the method further comprising receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the changed transport route of the mobile transport unit;
(iv) a specific handling of the consignment (“item”) at the mobile transport unit (200), (for instance, the specific handling includes: a delivery timeframe, Para. 0066; temperature requirements, Para. 0040-0041; routing destination depending on size of a shipping package); and the method further comprising receiving an instruction that is a handling instruction from the routing system (included in Ref. 326)(Fig. 3) related to how the consignment (“item”) shall be handled by the mobile transport unit (200)(Para. 0066; 0040-0041; 0026); and the method further comprising processing the instruction (Para. 0040-0041, 0066).

Relative to claim 18, the disclosure of Brady includes: an apparatus or system (“system”; Para. 0016) comprising at least one processor and at least one memory including computer program code (included remote computing system, 310, and Ref. 326)(Para. 0053), the at least one memory and the computer program code configured to, with the at least one processor, cause an apparatus or system (“system”)(Para. 0016) at least to perform or control method performed using a mobile transport unit (200)(Fig. 2A) comprising:
determining, using one or more sensors (various sensors, 204, 271-274, locator)(Fig. 2A) of the mobile transport unit (200), one or more characteristics (image, identity, type, temperature requirement, etc..) of a consignment (“item”) that is to be transported or at least temporarily stored by the mobile transport unit (200) and one or more characteristics (location, distance to other objects from AGV, presence of items in compartments, temperature of compartments, etc..; Para. 0030; 0039; 0041-0042) of the mobile transport unit (200) or of a part thereof;
transmitting, by the mobile transport unit (200), the one or more characteristics to a routing system (included in Ref. 326) to enable the routing system (included in Ref. 326) to determine, at least based on the one or more characteristics (sensed image, identity, type, temperature requirement of items, sensed characteristics of AGV; Para. 0030; 0033; 0039; 0041-0042; 0045), one or more of (i) to (iv):
(i) a transport route for the mobile transport unit (200)(Para. 0026; 0055); the method further comprising receiving an instruction that is a routing instruction from the routing system (included in Ref. 326), the routing instruction pertaining to the determined transport route (Para. 0026; 0055);
(ii) a transport route for another mobile transport unit (see another Ref. 200)(central management unit, 326 instructs paths for all AGV’s, 200); the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (200)(Para. 0049; 0026)(Fig. 3);
(iii) one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit needs to be changed to obtain a changed transport route; the method further comprising receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the changed transport route of the mobile transport unit;
(iv) a specific handling of the consignment (“item”) at the mobile transport unit (200), (for instance, the specific handling includes: a delivery timeframe, Para. 0066; temperature requirements, Para. 0040-0041; routing destination depending on size of a shipping package); and the method further comprising receiving an instruction that is a handling instruction from the routing system (included in Ref. 326)(Fig. 3) related to how the consignment (“item”) shall be handled by the mobile transport unit (200)(Para. 0066; 0040-0041; 0026); and the method further comprising processing the instruction (Para. 0040-0041, 0066).

Relative to claim 19 (as understood by the Examiner), the disclosure of Brady includes: a method performed by a routing system (included in Ref. 326)(Fig. 3), the method comprising:
receiving, by a mobile transport unit by using one or more sensors (204, 271-273, locator)(Fig. 2A) of the mobile transport unit (200)(Fig. 2A), one or more characteristics of a consignment (presence, image, identity, type, temperature requirements, etc.) that is to be transported or at least temporarily stored by the mobile transport unit (200)(Para. 0033, 039, 0041-0042), and one or more characteristics (location, distance to other objects from AGV, presence of items in compartments, temperature of compartments, etc..), of the mobile transport unit (200)(Fig. 2A) or of a part thereof (Para. 0030; 0039; 0041-0042; 0045);
- determining, at least based on the one or more characteristics, one or more
of (i) to (v):
(i) a transport route for the mobile transport unit (200)(Para. 0026; 0055); the method further comprising receiving an instruction that is a routing instruction from the routing system (included in Ref. 326), the routing instruction pertaining to the determined transport route (Para. 0026; 0055);
(ii) a transport route (included in routing operation, 145) for another mobile transport unit (see another Ref. 200)(central management unit, 326 instructs paths for all AGV’s, 200, Para. 0026; 0055); the method further comprising transmitting an instruction that is a routing instruction, which is transmitted to the other mobile transport unit (200) and pertains to the determined transport route of the other mobile transport unit (200)(central management unit, 326 instructs paths for all AGV’s);
(iii) a transport route (included in routing operation, 145) for another mobile transport unit (see another Ref. 200)(central management unit, 326 instructs paths for all AGV’s, 200); the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (200)(Para. 0049; 0026)(Fig. 3);
(iv) one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit needs to be changed to obtain a changed transport route; the method further comprising receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the changed transport route of the mobile transport unit;
(v) a specific handling of the consignment (“item”) at the mobile transport unit (200), (the specific handling includes: a delivery timeframe, Para. 0066; temperature requirements, Para. 0040-0041; routing destination depending on size of a shipping package, Para. 0026); and the method further comprising receiving an instruction that is a handling instruction from the routing system (included in Ref. 326)(Fig. 3) related to how the consignment (“item”) shall be handled by the mobile transport unit (200)(Para. 0066; 0040-0041; 0026). 
Relative to claim 20 (as understood by the Examiner), the disclosure of Brady includes: an apparatus or system (“system”; Para. 0016) comprising at least one processor and at least one memory including computer program code (included in Ref. 310, 326)(Para. 0053), the at least one memory and the computer program code configured to, with the at least one processor, cause an apparatus or system at least to perform or control a method performed by a routing system (included in Ref. 326), the method comprising:
receiving, by a mobile transport unit (200) by using one or more sensors (204, 271-274) of the mobile transport unit (200)(Fig. 2A), one or more characteristics (presence, image, identity, type, temperature requirements, etc. of items) of a consignment (“item”) that is to be transported or at least temporarily stored by the mobile transport unit (200) and one or more characteristics (location, distance to other objects from AGV, presence of items in compartments, temperature of compartments, etc..) of the mobile transport unit (200) or of a part thereof (Para. 0030; 0033; 0039; 0041-0042; 0045);
determining, at least based on the one or more characteristics, one or more of (i) to (v):
(i) a transport route (included in routing operation, 145) for the mobile transport unit (200)(Para. 0026; 0055); the method further comprising receiving an instruction that is a routing instruction from the routing system (included in Ref. 326), the routing instruction pertaining to the determined transport route (Para. 0026; 0055);
(ii) a transport route (included in routing operation, 145) for another mobile transport unit (see another Ref. 200)(central management unit, 326 instructs paths for all AGV’s, 200, Para. 0026; 0055); the method further comprising transmitting an instruction that is a routing instruction, which is transmitted to the other mobile transport unit (200) and pertains to the determined transport route of the other mobile transport unit (200)(central management unit, 326 instructs paths for all AGV’s);
(iii) a transport route (included in routing operation, 145) for another mobile transport unit (see another Ref. 200)(central management unit, 326 instructs paths for all AGV’s, 200); the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (200)(Para. 0049; 0026)(Fig. 3);
(iv) one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit needs to be changed to obtain a changed transport route; the method further comprising receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the changed transport route of the mobile transport unit;
(v) a specific handling of the consignment (“item”) at the mobile transport unit (200), (the specific handling includes: a delivery timeframe, Para. 0066; temperature requirements, Para. 0040-0041; routing destination depending on size of a shipping package, Para. 0026); and the method further comprising receiving an instruction that is a handling instruction from the routing system (included in Ref. 326)(Fig. 3) related to how the consignment (“item”) shall be handled by the mobile transport unit (200)(Para. 0066; 0040-0041; 0026). 
Relative to claims 1-2, 4-5, 7-10, 13-14, and 17-20, Brady does not expressly disclose: the one or more characteristics of the mobile transport unit or of a part thereof comprise an energy status.
Ebrahimi teaches the one or more characteristics of the mobile transport unit (“mobile robotic chassis”, 100, 200, 300)(Fig. 1-3) or of a part thereof comprise an energy status (‘battery level”, Col. 28, lines 8-10; Col. 32, lines 9-10; Col. 33, lines 4-5; Col. 4, lines 29-30), for the purpose of providing an autonomous vehicle system for automating tasks within environments, that uses autonomous vehicles that can be customized based on their intended function, and can collaborate with other autonomous robotic devices (Col. 1, lines 56-65). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady so that the one or more characteristics of the mobile transport unit or of a part thereof comprise an energy status, as taught in Ebrahimi, for the purpose of providing an autonomous vehicle system for automating tasks within environments, that uses autonomous vehicles that can be customized based on their intended function and can collaboratively execute functions with other autonomous robotic devices.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady ‘554 in view of Ebrahimi as applied to claim 1 above, and further in view of Canavor et al (US Patent No. 10,387,825).  Relative to claim 3, Brady ‘554 in view of Ebrahimi discloses all claim limitations mentioned above, but does not expressly disclose: a current loading status, a current position, a currently planned transport route and/or other information on the mobile transport unit are provided via a communication network to assist an entity with a decision on whether to drop off a consignment at the mobile transport unit or not.
Canavor teaches: a current loading status, a current position, a currently planned transport route and/or other information on the mobile transport unit (“unmanned vehicle”) are provided via a communication network (included in “communication networks”)(Col. 4, lines 48-50) to assist an entity (108)(Fig. 1) with a decision on whether to drop off a consignment (“items”) at the mobile transport unit (“unmanned vehicle”) or not (Col. 15, lines 30-35 & lines 40-43), for the purpose of providing computer-implemented services for ordering and delivering goods to customers that is more reliable, more secure, and can access remote locations (Col. 1, lines 5-23).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady ‘554 in view of Ebrahimi, so that a current loading status, a current position, a currently planned transport route and/or other information on the mobile transport unit are provided via a communication network to assist an entity with a decision on whether to drop off a consignment at the mobile transport unit or not, as taught in Canavor, for the purpose of providing computer-implemented services for ordering and delivering goods to customers that is more reliable, more secure, and can access remote locations.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady ‘554 in view of Ebrahimi as applied to claim 1 above, and further in view of Laury et al (US PG. Pub. 2019/0228375).  Relative to claim 11, Brady ‘554 in view of Ebrahimi discloses all claim limitations mentioned above, but does not expressly disclose: the specific handling of the consignment at the mobile transport unit pertains to security, and the handling instruction is directed to setting a security level under which access to the consignment is possible.
Laury teaches: the specific handling of the consignment (“items/products”) at the mobile transport unit (302)(Fig. 4A) pertains to security (Para. 0012), and the handling instruction (loading/delivery instructions using loading profile) is directed to setting a security level under which access to the consignment (“item”) is possible (Para. 0012, 0046-0047; 0049-0050; access to individual compartments, 314 of cargo system, 306, is controlled or limited based on instructions depending on various factors, such as delivery recipient is verified, during loading previously opened compartment space has been locked and closed, etc.).
Laury teaches the specific handling of the consignment at the mobile transport unit pertains to security, for the purpose of providing an improved system and method for managing a fleet of autonomous delivery vehicles that can accommodate the demands of delivering large volumes of orders in a timely and secure manner, while overcoming challenges related to system integration and resource deployment (Para. 0002).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady ‘554 in view of Ebrahimi, so that the handling instruction is directed to setting a security level under which access to the consignment is possible, as taught in Laury, for the purpose of providing an improved system and method for managing a fleet of autonomous delivery vehicles that can accommodate demands of delivering large volumes of orders in a timely and secure manner while overcoming challenges related to system integration and resource deployment.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady ‘554 in view of Ebrahimi as applied to claim 1 above, and further in view of Brady et al (US Patent No. 10,308,430).  Relative to claims 6 and 12, Brady ‘554 in view of Ebrahimi discloses all claim limitations mentioned above, including: the mobile transport unit (200) is an autonomous driving vehicle (Brady, Para. 0028)(Fig. 2A-2B).
Brady ‘554 in view of Ebrahimi does not expressly disclose: the routing system is enabled to determine, at least based on one or more characteristics; (iii) one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit needs to be changed to obtain a changed transport route; the method further comprising receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the changed transport route of the mobile transport unit; where processing the routing instruction comprises steering the mobile transport unit along at least a part of the determined transport route or of the changed transport route; or 
the routing instruction represents the determined transport route for the mobile transport unit, or a part thereof, or represents the changed transport route of the mobile transport unit, or a part thereof.
Brady ‘430 teaches: the routing system (included in server, 232)(Fig. 2A) is enabled to determine, at least based on one or more characteristics (Col. 12, lines 6-8); (iii) one or more waypoints and/or a timing of an existing transport route of the mobile transport unit (150; 250)(Fig. 1B, 2B) or of another mobile transport unit (250) needs to be changed to obtain a changed transport route (see transport route must be varied, Col. 22, lines 53-67; Col. 23, lines 1-12; Col. 8, lines 4-10); the method further comprising receiving an instruction that is a routing instruction from the routing system (see server, 232, and processors, 236; Col. 5, lines 18-41), the routing instruction pertaining to the changed transport route of the mobile transport unit (150, 250)(Col. 22, lines 53-67; Col. 23, lines 1-12; Col. 8, lines 4-10);
processing the routing instruction comprises steering the mobile transport unit (150, 250) along at least a part of the determined transport route or of the changed transport route (Col. 22, lines 53-67; Col. 23, lines 1-12; Col. 8, lines 4-10); and 
the routing instruction represents the determined transport route (“route”) for the mobile transport unit (150, 250), or a part thereof, or represents the changed transport route of the mobile transport unit (150, 250), or a part thereof (Col. 22, lines 53-67; Col. 23, lines 1-12; Col. 8, lines 4-10).
Brady ‘430 teaches the step of (iii) determining a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit needs to be changed to obtain a changed transport route; and processing the routing instruction comprises steering the mobile transport unit along at least a part of the determined transport route as mentioned above, for the purpose of providing a system and method for distributing and retrieving inventory or materials to or from customers using an autonomous vehicle that reduces delays, can respond to increased demands, and reduces costs (Col. 1, lines 20-25; Col. 2, lines 1-10; Col. 3, lines 11-25). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady ‘554 in view of Ebrahimi with the determining a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit has to be changed to obtain a changed transport route, and processing the routing instruction as taught in Brady ‘430, for the purpose of providing a system and method for distributing and retrieving inventory or materials to or from customers using an autonomous vehicle that reduces delays, can respond to increased demands, and reduces costs.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady ‘554 in view of Ebrahimi as applied to claim 1 above, and further in view of Siegel et al (US Patent No. 10,514,690).  Relative to claims 15 and 16, Brady ‘554 in view of Ebrahimi discloses all claim limitations mentioned above, including: the routing system (included in Ref. 326) is enabled to determine, at least based on the one or more characteristics, one or more of (ii) to (iii):
(ii) a transport route (included in routing operation, 145, determined by Ref. 326) for another mobile transport unit (200)(Para. 0026; 0056); the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (200)(Brady ‘554, Para. 0049; 0026)(Fig. 3); or 
(iii) one or more waypoints and/or a timing of an existing transport route (Ebrahimi, “route”) of the mobile transport unit (Ebrahimi, “mobile robotic chassis”) or of another mobile transport unit (“mobile robotic chassis”) needs to be changed to obtain a changed transport route (Ebrahimi, Col. 24, lines 60-65; Col. 26, lines 63-66; Col. 27, lines 13-18); the method further comprising receiving an instruction that is a routing instruction from the routing system (“control system”), the routing instruction pertaining to the changed transport route of the mobile transport unit (Ebrahimi, Col. 29, lines 45-47; Col. 30, lines 30-34).
Brady in view of Ebrahimi does not expressly disclose: 
the other mobile transport unit provides information to the mobile transport unit enabling the mobile transport unit to check that the other mobile transport unit is entitled to receive the consignment from the mobile transport unit, or the other mobile transport unit is an airworthy mobile transport unit.
Siegel teaches: the other mobile transport unit (“aerial vehicle”, 104, 204)(Fig. 1-2) provides information to the mobile transport unit (ground-based autonomous vehicle”, 102, 202)(Fig. 1) enabling the mobile transport unit (“ground based autonomous vehicle”) to check that the other mobile transport unit (“aerial vehicle”, 104, 204) is entitled to receive the consignment from the mobile transport unit (Col. 3, lines 58-62); and the other mobile transport unit (104, 204) is an airworthy mobile transport unit (“see aerial vehicle”; Col. 3, lines 58-60)(Fig. 1-2).
Siegel teaches the other mobile transport unit provides information to the mobile transport unit enabling the mobile transport unit to check that the other mobile transport unit is entitled to receive the consignment, and the other mobile transport unit is an airworthy mobile transport unit, for the purpose of providing a system and method for delivering items from a source location to a destination location using a plurality of autonomous delivery vehicles working in cooperation, to provide faster and more efficient delivery methods (Col. 1, lines 35-40; Col. 1, lines 65-67).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady ‘554 in view of Ebrahimi, so that the other mobile transport unit provides information to the mobile transport unit enabling the mobile transport unit to check that the other mobile transport unit is entitled to receive the consignment from the mobile transport unit; and the other mobile transport unit is a drone, as taught in Siegel for the purpose of providing a system and method for delivering items from a source location to a destination location using a plurality of autonomous delivery vehicles working in cooperation, to provide faster and more efficient delivery methods.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655